 Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.1 Filed 12/23/20 Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN



 WEST PALM BEACH ACQUISITIONS,
 INC. d/b/a GREENWAY KIA WEST
 PALM BEACH and the FLORIDA
 DEPARTMENT OF HIGHWAY                          Misc. Case No.
 AND MOTOR VEHICLES,

               Plaintiff,
 v.

 KIA MOTORS AMERICA, INC.,

               Defendant.



           PLAINTIFF WEST PLAM BEACH ACQUISITIONS, INC’S
           MOTION TO ENFORCE FED. R. CIV. P. 45 SUBPOENA TO
            NON -PARTY URBAN SCIENCE APPLICATIONS, INC.

      NOW COMES Plaintiff, WEST PALM BEACH ACQUISITIONS, INC.

d/b/a GREENWAY KIA WEST PALM BEACH, by and through undersigned

counsel and, pursuant to Federal Rules of Civil Procedure 34, 37(a) and 45(d),

respectfully moves this Court for an Order compelling Non-Party Urban Science

Applications, Inc.’s to produce all responsive documents and/or an adequate

privilege log that comports with the Federal Rules of Civil Procedure. In support if

its Motion, Plaintiff relies upon the attached brief in support and the exhibits attached

thereto.
 Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.2 Filed 12/23/20 Page 2 of 26




      Pursuant to E. D. Mich. L.R. 7.1(a), Plaintiff met and conferred with counsel

for Non-Party Urban Science Applications, Inc. on November 11, 2020 because

Urban Science failed to provide any privilege log and then again on November 30,

2020 regarding the objections and the privilege log in two attempts to resolve this

matter and obtain concurrence with this motion. Concurrence was not obtained.

      WHEREFORE, Plaintiff respectfully requests that this Court enter an order

granting Plaintiff’s Motion to Enforce Fed. R. Civ. P. 45 Subpoena to Non-Party

Urban Science Applications, Inc., overrule USAI’s objections to the Subpoena,

compel substantive responses to the requested discovery and to immediately produce

all responsive documents and/or an adequate privilege log that comports with the

Federal Rules of Civil Procedure, and grant any further relief this Court deems just

and appropriate.

Dated: December 23, 2020              Respectfully submitted,

                                      ABBOTT NICHOLSON, P.C.
                                      By: /s/ Christopher R. Gura
                                      Robert Y. Weller II (P31148)
                                      Kristen L. Baiardi (P71931)
                                      Christopher R. Gura (P58437)
                                      1900 W. Big Beaver Rd., Ste. 203
                                      Troy, Michigan 48084
                                      (313) 566-2500
                                      ryweller@abbottnicholson.com
                                      klbaiardi@abbottnicholson.com
                                      crgura@abbottnicholson.com




                                         2
 Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.3 Filed 12/23/20 Page 3 of 26




                                   GRAY ROBINSON, P.A.
                                   Mayanne Downs (Florida Bar No. 754900)
                                   Jason Zimmerman (Florida Bar No. 104392)
                                   P.O. Box 3068
                                   Orlando, Florida 32802
                                   (407) 843-8880
                                   mayanne.downs@gray-robinson.com
                                   Jason.zimmerman@gray-robinson.com

                                   And

                                   BASS SOX MERCER
                                   Richard N. Sox (Florida Bar No. 982156)
                                   Nicholas A. Bader (Florida Bar No. 55351)
                                   W. Kirby Bissell (Florida Bar No. 100166)
                                   2822 Remington Green Circle
                                   Tallahassee, Florida 32308
                                   (850) 878-6404
                                   rsox@dealerlawyer.com
                                   nbader@dealerlawyer.com
                                   kbissell@dealerlawyer.com

                                   Attorneys for Plaintiff



4845-2856-3413, v. 1




                                     3
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.4 Filed 12/23/20 Page 4 of 26




             IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN



WEST PALM BEACH ACQUISITIONS,
INC. d/b/a GREENWAY KIA WEST
PALM BEACH and the FLORIDA
DEPARTMENT OF HIGHWAY                   Misc. Case No.
AND MOTOR VEHICLES,

           Plaintiff,
v.

KIA MOTORS AMERICA, INC.,

           Defendant.



                   BRIEF IN SUPPORT OF
      PLAINTIFF WEST PALM BEACH ACQUISITIONS, INC.’S
      MOTION TO ENFORCE FED. R. CIV. P. 45 SUBPOENA TO
       NON-PARTY URBAN SCIENCE APPLICATIONS, INC.
 Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.5 Filed 12/23/20 Page 5 of 26




                                       TABLE OF CONTENTS

                                                                                                                 Page

STATEMENT OF CONTROLLING AUTHORITIES............................................ ii

STATEMENT OF ISSUE PRESENTED ................................................................ iii

FACTUAL BACKGROUND .................................................................................... 1

LEGAL ARGUMENT ............................................................................................... 3

        A.       Legal Standard ....................................................................................... 3

        B.       The Requested Documents are Discoverable ........................................ 3

        C.       The Privilege Log is Deficient ............................................................ 11

CONCLUSION AND RELIEF REQUESTED ....................................................... 16




                                                           i
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.6 Filed 12/23/20 Page 6 of 26




          STATEMENT OF CONTROLLING AUTHORITIES


    Fed. R. Civ. P. 26
    Fed. R. Civ. P. 34
    Fed. R. Civ. P. 45




                                    ii
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.7 Filed 12/23/20 Page 7 of 26




                   STATEMENT OF ISSUE PRESENTED

      Should this Court grant Plaintiff’s Motion to Enforce Fed. R. Civ. P. 45

Subpoena to Non-Party Urban Science Applications, Inc., where USAI’s objections

to the Subpoena lack merit and the discovery sought does not pose an undue burden

to USAI?




                                       iii
 Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.8 Filed 12/23/20 Page 8 of 26




                           FACTUAL BACKGROUND

      Plaintiff filed its Complaint and Demand for Jury Trial (Dkt. No. 1; Compl.)

against Kia Motors America, Inc. (“Defendant” or “KMA”) on May 12, 2020,

alleging KMA unlawfully terminated Plaintiff’s Kia franchise. (Compl. ¶¶ 69-82);

see also, § 320.641(3), Fla. Stat. (2019).       Moreover, Plaintiff’s claims of an

attempted unlawful termination are premised in part on the fact that KMA violated

Florida law when it “implement[ed] a sales or service performance measure that

adversely affects a dealer and is unfair, unreasonable, arbitrary or inequitable or

otherwise fails to consider all relevant and material local and regional criteria, data,

and facts,” and thereafter relied upon this measure to justify the attempted

termination (Compl. ¶ 98); see also, § 320.64(42)(a), Fla. Stat. (2019). Urban

Science is a global consulting firm that provides services and data analysis to

companies, mainly in the automotive sector, to help clients identify and improve

market share, sales and profitability, and customer loyalty. Throughout the relevant

time period, KMA contracted with Urban Science and relied on its data when

purportedly terminating KMA’s relationship with Plaintiff. See, e.g. (Compl., Ex.

F; Dkt. No. 1-6; the “Notice”).         The accuracy, reliability, consistency, and

reasonableness of the data, analysis, and methods used by Urban Science are critical

to Plaintiff’s contention that KMA’s attempted termination is not supported by good

cause and does not otherwise comply with Florida law. In fact, in the Notice, KMA


                                           1
    Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.9 Filed 12/23/20 Page 9 of 26




complained exclusively about Plaintiff’s sales performance relying upon metrics

created and calculated for KMA by Urban Science. (Compl. ¶ 64).

        Therefore, on October 9, 2020, Plaintiff served non-party Urban Science with

a subpoena containing twenty-four requests for documents.1 In response2, Urban

Science lodged five general objections, twenty-three specific objections, and

produced four documents. Urban Science also produced a woefully insufficient

privilege log that fails to identify anyone by name or position and – despite objecting

on the grounds of “confidential, trade secret, and/or proprietary information” 19

times – fails to list a single document withheld on those grounds.3 To date, Plaintiff

cannot identify what documents are being withheld and Urban Science refuses to

acknowledge and/or rectify the deficiencies.

        Thus, Urban Science has left Plaintiff with no option but to file this Motion to

Compel respectfully requesting that the Court compel Urban Science to produce all

responsive documents, except for those which can be adequately identified on a

privilege log, and to compile a privilege log that complies with the Federal Rules of

Civil Procedure.



1
  A true and correct copy is attached as Exhibit A.
2
  A true and correct copy is attached as Exhibit B.
3
  After initial discussions, Urban Science produced a revised privilege log listing the
names of individuals involved in the communications but still missing adequate
information to allow Plaintiff to evaluate the claims of privilege, as the Federal Rules
require. See Exhibit C.
                                            2
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.10 Filed 12/23/20 Page 10 of 26




                              LEGAL ARGUMENT

      A. Legal Standard

      Under Rule 26(b) of the Federal Rules of Civil Procedure, the parties “may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case...” Fed. R. Civ. P.

26(b)(1). “Information within the scope of discovery need not be admissible in

evidence to be discoverable.” Id. Rule 45(d)(2)(B)(i) provides that “[a]t any time,

on notice to the commanded person, the serving party may move the court for the

district where compliance is required for an order compelling production or

inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i). Rule 45(c)(2)(A) also specifies that a

“subpoena may command production of documents, electronically stored

information, or tangible things at a place within 100 miles of where the person

resides, is employed, or regularly transacts business in person.”

      B. The Requested Documents Are Discoverable.

      Urban Science improperly objected to Plaintiff’s right to seek discovery from

the firm that provided the data to Defendant, which served as the basis to purportedly

terminate Defendant’s relationship with Plaintiff. Urban Science objected to almost

every request based on “the grounds that it is overly broad and unduly burdensome”

or “not proportional to the needs of the case.” Conclusory statements that the

Subpoena is unduly burdensome are simply insufficient. “Boilerplate objections to


                                          3
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.11 Filed 12/23/20 Page 11 of 26




interrogatories and requests for production are not permitted under the Federal Rules

of Civil Procedure.” Wesley Corp. v. Zoom T.V. Products, LLC, 17-10021, 2018 WL

372700, at *4 (E.D. Mich. Jan. 11, 2018) (“Defendants' “objections” to these

discovery requests are the typical boilerplate objections known and detested by

courts and commentators—and receiving parties—around the nation.”). “When

objections lack specificity, they lack effect: an objection that does not explain its

grounds (and the harm that would result from responding) is forfeited.” Id. In any

event, Urban Science’s objections lack merit.

      Additionally, with regard to thirteen requests, Urban Science states that it

“will neither search for nor produce documents, to the extent any exist.” This is an

alarming position to take and calls for immediate Court intervention as Rule 45(e)

requires that Urban Science conduct a reasonable search and only withhold

information that is privileged or unduly burdensome to procure. Neither of these

options contemplates refusing to conduct a search for responsive information.

Highlighting the absurdity of Urban Science’s position is the fact that in response to

Request 6, Urban Science states both that it “will neither search for nor produce

documents, to the extent any exist” and “[s]ubject to and without waiving the

foregoing objections, and to the extent this request seeks information related to work

performed for KMA, [Urban Science] has no responsive documents in its

possession.” Urban Science flouts its obligations under Rule 45 by simply logging


                                          4
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.12 Filed 12/23/20 Page 12 of 26




boiler plate objections and contemporaneously stating that it has not and will not

bother to even look for documents. See Alexander v. F.B.I., 186 F.R.D. 21, 38

(D.D.C. 1998) (stating that an individual served with a subpoena duces tecum has

an obligation to conduct a reasonable search to ensure that non-privileged documents

that are relevant or likely to lead to the discovery of admissible evidence are

produced.). This conduct alone warrants sanctions and – at a minimum – an order

compelling Urban Science to produce all responsive documents within 10 days.

      Contrary to Urban Science’s objections, the discovery sought is relevant and

necessary for Plaintiff to prove its causes of action against Defendant. “The scope

of discovery under the Federal Rules of Civil Procedure is traditionally quite broad.”

Lewis v. ACB Bus. Services, Inc., 135 F.3d 389, 402 (6th Cir. 1998). In the

underlying action, Plaintiff alleges, “until approximately 2017, KMA used a sales

performance metric called Dealer Sales Index or DSI (“DSI”) and later replaced the

DSI metric with Dealer Sales Efficiency or DSE (“DSE”) (collectively, the “Sales

Performance Metrics”).” (Compl. ¶ 28). The DSI and DSE metrics are complicated

calculations based on data and analysis, which Urban Science created and performs

for KMA.

      Plaintiff’s requests are very narrow and directly relate to the allegations in the

Complaint. Specifically, Requests 1, 2, and 3 seek information about the Notice

including communications and underlying data incorporated into it. Plaintiff must


                                           5
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.13 Filed 12/23/20 Page 13 of 26




have this data so it can fully analyze the conclusions in the Notice which were based

on data and analysis provided by Urban Science. The information is crucial to the

claims which challenge the propriety of KMA’s attempted termination under Florida

law as well as the reasonableness and legality of the DSE sales performance metric

relied upon. Urban Science objected to each of these requests on the grounds of

attorney-work product, unduly burdensome, and confidential/trade secret

information. Notably, the privilege log does not appear to log any documents

responsive to these requests, which is likely because each objection ends with

“[Urban Science] will neither search for nor produce documents, to the extent any

exist.” Urban Science’s boilerplate objections to these requests are invalid and

should be overruled or if valid claims of privilege are identified (after Urban Science

actually searches for documents) Urban Science should be ordered to produce a

privilege log consistent with the Federal Rules.

      Similarly, Requests 4, 5, 6, 7, 10, 11, 13, 14, 15, and 16 seek data used or

collected in connection with the Notice or otherwise relating to the automotive

marketplace in West Palm Beach where Plaintiff is located. Data beyond what was

identified specifically in the Notice is sought to ensure that KMA (and its agent,

Urban Science) considered “all relevant and material local and regional criteria, data

and facts” as required by s. 320.64(42)(a) and did not otherwise cherry-pick

information about the West Palm Beach automotive marketplace to make Plaintiff


                                          6
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.14 Filed 12/23/20 Page 14 of 26




appear worse. In response to Requests 4, 5, and 6, Urban Science states it has no

responsive documents; nevertheless it argues that Requests 4 and 6 are unduly

burdensome and Requests 5 and 6 are allegedly vague and ambiguous and contain

confidential or trade secret information. Further indicating Urban Science’s blatant

disregard of the subpoena, there are no documents related to these Requests logged

on its privilege log. If Urban Science has no responsive documents, then its

objections do nothing more than waste the Court’s time and should be overruled. If,

however, there are responsive but privileged documents, then this Court should

compel Urban Science to produce an adequate privilege log. Additionally, as

alluded to supra, Florida law requires KMA’s sales performance metric, which

Urban Science created and calculates, consider unique, local market circumstances.

§ 320.64(42)(a). Therefore, the information that Urban Science reviewed and

considered for other customers is absolutely relevant to determine if its analysis with

regards to Plaintiff was unfair or inequitable. Finally, notwithstanding the above

objections, Urban Science responded that as to Requests 6, 7, 10, 11, 13, 14, 15, and

16 it “will neither search for nor produce document in response to this request.” In

fact, in response to Request 6, not only does Urban Science say it will “neither search

for nor produce document in response to this request,” but it also says that it has no

responsive documents.      Urban Science’s refusal to even look for responsive

documents renders its claim that there are no responsive documents dubious, at best.


                                          7
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.15 Filed 12/23/20 Page 15 of 26




      Request 8 targets documents and correspondence relating to the Framework

Agreement, which – as alleged in the Complaint – was an agreement forced upon

Plaintiff’s parent company, Greenway Automotive Group, in an effort to prevent its

continued acquisition of additional Kia dealerships. (Compl. ¶¶ 23-27).           The

existence of this agreement and KMA’s recent interest in terminating Kia

dealerships owned and operated by Greenway Automotive Group, like Plaintiff,

calls into question whether KMA’s attempted termination of Plaintiff is in bad faith,

as forbidden by s. 320.641(3). Urban Science states it has no responsive documents;

however, it once again lists its boiler plate unduly burdensome objection along with

its confidential or trade secret objection – even though it does not list any

confidential or trade secret related documents on its privilege log. If Urban Science

has no responsive documents, then its objections do nothing more than waste the

Court’s time and should be overruled.         If, however, there are responsive but

privileged documents, then this Court should compel Urban Science to produce an

adequate privilege log.

      Request 9 deals with other notices of termination that Urban Science may have

been involved in, which may have construed data differently or argued that a

different metric should be used.4 Once again, Urban Science stated it has no


4
  Importantly, this Request was limited to a handful states that have statutory
language making the considerations thereunder similar to those at issue in Plaintiff’s
matter and lessening the burden on Urban Science.
                                          8
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.16 Filed 12/23/20 Page 16 of 26




responsive documents but logs objections based on attorney-work product, unduly

burdensome, and confidential or trade secret - even though it does not list any work-

product or confidential or trade secret related documents on its privilege log. If

Urban Science has no responsive documents, then its objections do nothing more

than waste the Court’s time and should be overruled. If, however, there are

responsive but privileged documents, then this Court should compel Urban Science

to produce an adequate privilege log.

      Requests 12, 17, 18, 19, 20, and 21 seek extremely relevant information

because they seek documents related to the underlying methodology that Urban

Science used to determine that Plaintiff’s sales performance was insufficient and

thus KMA relied upon to argue Plaintiff was in breach of its Dealer Agreement (i.e.,

the basis for the Notice).. Urban Science yet again responded in boilerplate fashion

that Requests 12, 18, 19, 20 and 21 are unduly burdensome without providing any

support for this proposition. None of these requests are unduly burdensome because

they are narrow requests that seek documents directly related to the underlying

action and all of this content should be in Urban Science’s possession. Urban

Science also states that Request 17, 18, 19, and 20 elicit attorney client

communications, work product, or confidential or trade secret related information;

however, it also failed to log a single document related to these objections on its

privilege log.


                                         9
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.17 Filed 12/23/20 Page 17 of 26




      Requests 22 and 24 seek basic information about the non-party like the

agreements between Urban Science and KMA, its document retention policies, and

organization charts. Urban Science responded to Request 22 stating that it is “not

reasonably calculated to the [sic] lead to the discovery of admissible evidence.” Not

only is this the wrong standard – the amendments to the Federal Rules of Civil

Procedure removed this standard from Rule 26(b)(1)’s – but also these documents

are about as basic as it gets when it comes to nonparty discovery. Urban Science

also raises a confidential or trade secret objection but yet again fails to list any

documents on the privilege log that relate to this objection. As to Request 24, Urban

Science logged its boiler plate unduly burdensome objection but then agrees to

search its records to determine whether any such documents exist. The Request

seeks “Organizations Charts or comparable documents concerning [Urban

Science’s] employees or representatives responsible for working with KMA or

Hyundai Motors America, LLC”. These documents are necessary for Plaintiff to

understand the basic operations of Urban Science, are relevant, and should be very

easy to gather.

      Finally, in 19 out of 24 of the Requests, Urban Science argues that the

Requests seek information regarding customers of Urban Science other than KMA.

This is a baseless objection and should be summarily rejected.         If, however,




                                         10
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.18 Filed 12/23/20 Page 18 of 26




responsive documents are confidential or trade secret then they should be properly

identified on the privilege log, which they are not.

        For the reasons mentioned above, all of the requests are relevant and are

necessary for Plaintiff to prove its case. Therefore, Plaintiff is entitled to review all

responsive and non-privileged documents Urban Science is obligated to provide

pursuant to the subpoena and Rule 45 and due to its obvious obstruction here, this

Court should compel Urban Science to produce all responsive documents within 10

days.

        C. The Privilege Log Is Deficient

         i.   Documents cannot be identified.

        Urban Science’s privilege log is so deficient that Plaintiff cannot identify the

documents, which are purportedly privileged. Rule 45(e)(2)(A)(ii) of the Federal

Rules of Civil Procedure provides that “A person withholding subpoenaed

information under a claim that it is privileged or subject to protection as trial-

preparation material must … (ii) describe the nature of the withheld documents,

communications or tangible things in a manner that, without revealing information

itself privileged or protected, will enable the parties to assess the claim.” “[T]he

requirements for a privilege log [are]: ‘[E]ach document in a privilege log should

contain details including: date, author and all recipients of the document, subject

matter, and an explanation as to why the document should be privileged and not


                                           11
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.19 Filed 12/23/20 Page 19 of 26




produced in discovery.’” Carhartt, Inc. v. Innovative Textiles, Inc., 333 F.R.D. 118,

120 (E.D. Mich. 2019) (quoting Clark Const. Grp., Inc. v. City of Memphis, 2005

WL 6187896, at *3 (W.D. Tenn. Feb. 9, 2005)). “If there is a claim of privilege . . . ,

[the party claiming privilege] must prepare and serve a privilege log that includes all

information necessary to weigh the claims of privilege or protection, including the

following:

             1. A description of the document explaining whether the

             document is a memorandum, letter, e-mail, etc.;

             2. The date upon which the document was prepared;

             3. The date of the document (if different from # 2);

             4. The identity of the person(s) who prepared the

             document;

             5. The identity of the person(s) for whom the document

             was prepared, as well as the identities of those to whom

             the document and copies of the document were directed,

             “including an evidentiary showing based on competent

             evidence supporting any assertion that the document was

             created under the supervision of an attorney;”

             6. The purpose of preparing the document, including an

             evidentiary showing, based on competent evidence,


                                          12
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.20 Filed 12/23/20 Page 20 of 26




            “supporting any assertion that the document was prepared

            in the course of adversarial litigation or in anticipation of

            a threat of adversarial litigation that was real and

            imminent;”       a   similar   evidentiary   showing     that

            the subject of communications within the document

            relates to seeking or giving legal advice; and a showing,

            again based on competent evidence, “that the documents

            do not contain or incorporate non-privileged underlying

            facts;”

            7. The number of pages of the document;

            8. The party's basis “for withholding discovery of the

            document (i.e., the specific privilege or protection being

            asserted); and

            9. Any other pertinent information necessary to establish

            the elements of each asserted privilege.”

Garber-Cislo v. State Farm Auto. Ins. Co., 10-13301, 2011 WL 13217308, at *5

(E.D. Mich. Dec. 8, 2011), modified on other grounds, 10-13301, 2012 WL

13005593 (E.D. Mich. Mar. 8, 2012) (quoting Cooey v. Strickland, 269 F.R.D. 643

(S.D. Ohio 2010)).




                                           13
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.21 Filed 12/23/20 Page 21 of 26




      Here, Urban Science provided a bare bones privilege log that lists six

documents.      This is frankly not surprising because Urban Science repeatedly

admitted it “will neither search for nor produce documents, to the extent any exist.”

Therefore, it appears that the privilege log was designed to be broad to mask the lack

of effort Urban Science put forth in responding to the subpoena. The privilege log

fails to include critical information that is necessary to weigh the claims of privilege

or protection. To the extent Urban Science has any privileged documents that it is

withholding, this Court should compel Urban Science to adequately describe the

nature of the withheld documents, communications or tangible things in a manner

consistent with Garber-Cislo to enable the parties to assess the claim of privilege

without revealing the substance of the privileged or protected information.

        ii.    No identified documents are “confidential, trade secret, and/or

               proprietary information.”

      Urban Science’s objections as to “confidential, trade secret, and/or proprietary

information” are without merit and should be overruled because it failed to identify

– and admits it didn’t even bother to look for – a single document withheld on those

grounds.      Rule 42(e)(2), Federal Rules of Civil Procedure, states that when

responding to a subpoena, “[a] person withholding subpoenaed information under a

claim that it is privileged or subject to protection as trial-preparation material must:

(i) expressly make the claim; and (ii) describe the nature of the withheld documents,


                                           14
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.22 Filed 12/23/20 Page 22 of 26




communications, or tangible things in a manner that, without revealing information

itself privileged or protected, will enable the parties to assess the claim.” Courts

routinely enforce Rule 42(e)(2) when a non-party fails to conduct an adequate search

for documents and especially when it fails to produce an adequate privilege log. See

Moses Enterprises, LLC v. Lexington Ins. Co., 3:19-CV-00477, 2020 WL 2752881,

at *2 (S.D.W. Va. May 27, 2020) (compelling first a good faith search and

production of responsive documents then then requiring a privilege log covering any

documents withheld); Performance Pulsation Control, Inc. v. Sigma Drilling Techs.,

LLC, 4:17-CV-00450, 2019 WL 277620, at *3 (E.D. Tex. Jan. 22, 2019) (reminding

defendants that it maintains the option to redact documents in order to protect any

alleged trade secrets or confidential information, subject to providing a privilege

log); New Atl. Venture Fund III, L.P. v. Vir2us, Inc., 15162HCMLRLEDVA, 2016

WL 3583797, at *3 (D. Del. June 30, 2016) (ordering that to the extent Invincea’s

documents disclose their trade secrets, the non-party investors must produce a

privilege log that would allow the court to assess any claim of privilege); and R.J.

Reynolds Tobacco v. Philip-Morris, Inc., 29 Fed. Appx. 880, 882 (3rd Cir. 2002)

(finding that in order to prevent discovery of claimed trade secrets, the objector must

both provide a trade secret privilege log and “meet the additional showing of good

cause for restricting dissemination on the grounds that it will be harmed by [the]

disclosures”).


                                          15
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.23 Filed 12/23/20 Page 23 of 26




      Urban Science objected on these grounds 19 times; however, it failed to

identify a single document on its privilege log that is confidential, trade secret, and/or

proprietary information. Laziness is not a basis to withhold documents – or to even

conduct a search – and Urban Science must immediately comply with well-

established law. Therefore, this Court should overrule these objections and order

that Urban Science produce a privilege log that comports with the Federal Rules of

Civil Procedure within 10 days or in the alternative overrule its objections and

require production of responsive information.

                   CONCLUSION AND RELIEF REQUESTED

      For all of the foregoing reasons, Plaintiff requests the Court enter an order

granting Plaintiff’s Motion to Enforce Fed. R. Civ. P. 45 Subpoena to Non-Party

Urban Science Applications, Inc., overrule USAI’s objections to the Subpoena,

compel substantive responses to the requested discovery and to immediately produce

all responsive documents and/or an adequate privilege log that comports with the

Federal Rules of Civil Procedure, and grant any further relief this Court deems just

and appropriate.

Dated: December 23, 2020                 Respectfully submitted,

                                         ABBOTT NICHOLSON, P.C.
                                         By: /s/ Christopher R. Gura
                                         Robert Y. Weller II (P31148)
                                         Kristen L. Baiardi (P71931)
                                         Christopher R. Gura (P58437)
                                         1900 W. Big Beaver Rd., Ste. 203
                                           16
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.24 Filed 12/23/20 Page 24 of 26




                                   Troy, Michigan 48084
                                   (313) 566-2500
                                   ryweller@abbottnicholson.com
                                   klbaiardi@abbottnicholson.com
                                   crgura@abbottnicholson.com

                                   GRAY ROBINSON, P.A.
                                   Mayanne Downs (Florida Bar No. 754900)
                                   Jason Zimmerman (Florida Bar No. 104392)
                                   P.O. Box 3068
                                   Orlando, Florida 32802
                                   (407) 843-8880
                                   mayanne.downs@gray-robinson.com
                                   Jason.zimmerman@gray-robinson.com

                                   And

                                   BASS SOX MERCER
                                   Richard N. Sox (Florida Bar No. 982156)
                                   Nicholas A. Bader (Florida Bar No. 55351)
                                   W. Kirby Bissell (Florida Bar No. 100166)
                                   2822 Remington Green Circle
                                   Tallahassee, Florida 32308
                                   (850) 878-6404
                                   rsox@dealerlawyer.com
                                   nbader@dealerlawyer.com
                                   kbissell@dealerlawyer.com

                                   Attorneys for Plaintiff




                                     17
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.25 Filed 12/23/20 Page 25 of 26




                          CERTIFICATE OF SERVICE

      I hereby certify the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 23rd day of December, 2020, which will

send a notice of electronic filing to all attorneys of record. I further certify that a

true and correct copy of the foregoing has been furnished via electronic mail this

23rd day of December, 2020, to the following attorneys of record in the underlying

civil action pending in the Southern District of Florida, Civil Action No. 9:20-80780-

cv-DLB and to counsel for Non-Party Urban Science Applications, Inc.


Antonio M. Elias, Esq.
Antonio.elias@hoganlovells.com
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street
Washington, DC 20004
(202) 637-5600
Attorneys for Defendant
Ryan L. Ford, Esq.
ryan.ford@hoganlovells.com
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street
Washington, DC 20004
(202) 637-5600
Attorneys for Defendant
David B. Massey, Esq.
david.massey@hoganlovells.com
Hogan Lovells US LLP
600 Brickell Avenue, Suite 2700
Miami, FL 33131
(350) 459-6678
Attorneys for Defendant
Case 3:20-mc-51550-RHC-APP ECF No. 1, PageID.26 Filed 12/23/20 Page 26 of 26




Matthew J. Lund (P48632)
Brett M. Gelbord (P79312)
Matthew.lund@troutman.com
Brett.gelbord@troutman.com
Troutman Pepper Hamilton Sanders, LLP
4000 Town Center, Suite 1800
Southfield, MI 48075
(248) 359-7300
Attorneys for Non-Party Urban Science
Applications, Inc.
Dated December 23, 2020      Respectfully submitted,
                             ABBOTT NICHOLSON, P.C.
                             By: /s/ Christopher R. Gura
                             Robert Y. Weller II (P31148)
                             Kristen L. Baiardi (P71931)
                             Christopher R. Gura (P58437)
                             Attorneys for Plaintiff
                             1900 W. Big Beaver Rd., Suite 203
                             Troy, Michigan 48084
                             (313) 566-2500
                             GRAY ROBINSON, P.A.
                             Mayanne Downs (Florida Bar No. 754900)
                             Jason Zimmerman (Florida Bar No. 104392)
                             P.O. Box 3068
                             Orlando, Florida 32802
                             (407) 843-8880
                             mayanne.downs@gray-robinson.com
                             Jason.zimmerman@gray-robinson.com

                             And

                             BASS SOX MERCER
                             Richard N. Sox (Florida Bar No. 982156)
                             Nicholas A. Bader (Florida Bar No. 55351)
                             W. Kirby Bissell (Florida Bar No. 100166)
                             2822 Remington Green Circle
                             Tallahassee, Florida 32308
                             (850) 878-6404
                             rsox@dealerlawyer.com
                             nbader@dealerlawyer.com
                             kbissell@dealerlawyer.com
                             Attorneys for Plaintiff
